— In an action to recover damages for personal injuries, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Spodek, J.), *771dated April 18, 1991, as granted the plaintiffs cross motion for leave to file a note of issue.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant’s contention that the court improperly allowed the plaintiff to file a note of issue is without merit (see, CPLR 3402). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.